DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is unclear what is meant by the phrase “an overdrive mode”, “a full power mode” and “a low power mode”?  It is unclear what is meant by the phrase “a variable measurement”? How is the measurement variable? The recited limitation “operable to provide a blade flapping measurement” is vague and unclear. It appears that applicant attempts to the subject matter in terms of the result to be achieved, without providing the technical features necessary for achieving this result. 
As to claim 14, it is unclear what is meant by the phrase “a physical parameter”?  The recited limitations “measuring a flapping angle and a physical parameter” and “altering the flapping vector dependent on the physical parameter” is vague and unclear. It appears that applicant attempts to claim the subject matter in terms of the result to be achieved, without providing the method steps necessary for achieving this result. 
As to claim 19, the recited limitation “a correction process that alters the flapping vector dependent on the rotor RPM measurement” is vague and unclear. It appears that applicant attempts to claim the subject matter in terms of the result to be achieved, without providing the process steps necessary for achieving this result. 

Claims 2 - 13 are rejected by virtue of the dependency on claim 1.
Claims 15 - 18 are rejected by virtue of the dependency on claim 14.
Claims 20 - 22 are rejected by virtue of the dependency on claim 20.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Scott (7,083,142) is cited for its disclosure of a compact co-axial rotor system for a rotary wing aircraft and control system.
Donham et al. (4,297,076) is cited for its disclosure of a wind turbine.
KAKALEY et al. (2019/0308721) is cited for its disclosure of an integrated smart sensing systems and methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/         Primary Examiner, Art Unit 2858